By the Court
:—We are clearly of opinion, that the Superior Court of Rhode If and, on whofe judgment this writ of error is brought, is the higheft court of law of that ftate, within the meaning of the 25th feftion of the judicial aft. The general aflembly might fet afide, but they could not make, a decifion. ' ’
The.Chief Justice then .delivered the opinion of the court on' the firft point;.,in confeqúence of which, the judg-merit of the fuperior court of Rhode If and, was affirmed.

 Chase, Juftice. The citation may' likewife be ligneil by a juftice; qf'this court.
Lee, Attorney General. 7'rúe ; but the aft contemplates giviag aa i-.teyuuttve to aceo-uynoclate the party.